                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 11/21/2019

                                                                        MEMORANDUM ENDORSED
JAMES E. JOHNSON
Corporation Counsel
                                              THE CITY OF NEW YORK                               CHRISTOPHER G. ARKO
                                                                                                            Senior Counsel
                                             LAW DEPARTMENT                                          Phone: (212) 356-5044
                                                                                                       Fax: (212) 356-3509
                                                  100 CHURCH STREET                                    carko@law.nyc.gov
                                                  NEW YORK, NY 10007

                                                                               November 13, 2019
        BY ECF
        Honorable Gregory H. Woods
        United States District Judge, Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street, Room 2260
        New York, New York 10007
                      Re:    Christopher Sanchez v. Dr. Raul Ramos, et al.
                             19-CV-7064 (GHW)

        Your Honor:

                       I am the attorney in the Office of the Corporation Counsel assigned to the defense
        of the above-referenced matter. I write to respectfully request that the Court stay the instant civil
        action pending resolution of the investigation that is currently being conducted into the events at
        issue by the New York City Department of Correction (“DOC”). This application is made
        without plaintiff’s consent, as plaintiff, who appears pro se, is incarcerated and thus, cannot be
        reached expeditiously.

                       Broadly and liberally construing the allegations in the First Amended Complaint 1,
        plaintiff appears to allege that on June 24, 2019, his constitutional rights were violated when he
        was transported to attend a court hearing in Manhattan. Dr. Raul Ramos was served with the
        Summons and First Amended Complaint on October 23, 2019 and his Answer is currently due
        on November 13, 2019. See Court Docket No. 12. Defendant City of New York waived service
        on November 4, 2019 and its Answer is currently due on January 3, 2020. See Court Docket No.
        14. DOC waived service on behalf of Captain Shaw and Deputy Warden Miller on November 6,
        2019, and their Answers are currently due ON January 6, 2020. See Court Docket No. 17. On
        November 12, 2019, the Court granted this Office an extension to respond to the Court’s
        Valentin Order until December 4, 2019. See Court Docket No. 19.




        1
          On July 29, 2019, plaintiff filed a Complaint commencing this action. See Court Docket No. 2. Shortly
        thereafter, on August 27, 2019, plaintiff filed an Amended Complaint. See Court Docket No. 5. Absent
        further instruction from the Court, defendant City of New York will treat plaintiff’s First Amended
        Complaint as the operative complaint in this matter.
                In investigating the allegations in the First Amended Complaint, this Office has
learned that DOC has a pending investigation arising from the events at issue in this lawsuit.
The investigation is ongoing. As set forth below, this Office now seeks a stay of the instant
matter until the investigation is resolved.

                Federal courts have inherent power and discretionary authority to stay a case if
the interests of justice so require. See United States v. Kordel, 397 U.S. 1, 12 n.27 (1970); Kashi
v. Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986); Volmar Distributors, Inc. v. The New York Post
Co., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993). More specifically, federal courts are authorized to
stay a civil action pending the outcome of a related proceeding. See, e.g., Kashi, 790 F.2d at
1057 (“[A] court may decide in its discretion to stay civil proceedings . . . when the interests of
justice seem . . . to require such action.”) (internal quotation marks and citations omitted);
Marco Ortiz v. City of New York, No. 13-CV-7367 (LTS) (Docket Entry No. 20) (S.D.N.Y.
June 9, 2014) (granting a stay pending the resolution of a CCRB investigation over plaintiff’s
objection); Bristol v. Nassau County, No. 08-CV-3480 (JFB) (WDW), 2010 U.S. Dist. LEXIS
39634, at *1 (E.D.N.Y. Apr. 22, 2010) (“A district court has the discretionary authority to stay a
civil action pending the resolution of a parallel criminal proceeding when the interests of justice
so require.”) (quoting Johnson v. New York City Police Dep’t, No. 01 Civ. 6570 (RCC) (JCF),
2003 U.S. Dist. LEXIS 12111, at *2 (S.D.N.Y. July 16, 2003)).

                Here, the Court should stay the instant action because of the potential for a
conflict of interest to arise between this Office and the DOC employees involved in the alleged
incident. New York State law governs the representation of employees of the City of New York.
Specifically, New York General Municipal Law § 50-(k)(2) provides that this Office shall, upon
their request, represent individual employees in civil actions arising out of any act or omission in
the discharge of their duties. Pursuant to § 50-(k)(2), we must first determine whether the
individual employee “was acting within the scope of his public employment and in the discharge
of his duties and was not in violation of any rule or regulation of his agency at the time the
alleged act or omission occurred.” Id.

                Further, a stay of this matter will not prejudice plaintiff. Plaintiff’s claims will
not be lying dormant during the stay. To the contrary, his claims are being investigated by DOC.
Finally, DOC is unable to produce the relevant documents until the investigation is complete.
These documents will be highly relevant to the claims. Thus, requiring this case to proceed at
this time would create a potential for prejudice to the individual defendants and would prevent
this Office from preparing an effective defense of these claims. Should the investigation
determine that no conflicts exist, defendant City of New York submits that it would be more
practical to file one joint pleading on behalf of all named defendants at the conclusion of the
investigation.

                Accordingly, this Office respectfully requests that the Court stay this matter
pending the resolution of the DOC investigation regarding the incident that is the subject of this
litigation, and an enlargement of its time to answer or otherwise respond to the First Amended
Complaint until 21 days after a stay is lifted. See Ortiz, No. 13-CV-7367 (LTS) (Docket Entry
No. 20) (granting a stay and 21 day enlargement of time to answer pending resolution of a CCRB
investigation).




                                                2
               Finally, should the Court deny this request, the City of New York
respectfully requests that the Court, sua sponte, grant thirty (30) days from the denial of
this request to answer or otherwise respond to the First Amended Complaint.




                Thank you for your consideration herein.

                                                                    Respectfully submitted,


                                                                    S/ Christopher G. Arko_________
                                                                    Christopher G. Arko
                                                                    Senior Counsel
                                                                    Special Federal Litigation Division
       BY FIRST-CLASS MAIL
To:    Christopher Sanchez
       Plaintiff Pro Se
       DIN: 19-A-3885
       Downstate Correctional Facility
       121 Red Schoolhouse Road
       P.O. Box F
       Fishkill, New York 12524



 Defendant’s motion to stay is granted. The stay will expire on March 20, 2020. Defendant is directed to submit a
 status letter to the Court no later than March 6, 2020.

 The Clerk of Court is directed to mail a copy of this order to Mr. Sanchez by first-class and certified mail and to
 terminate the motion pending at Dkt No. 20.


  SO ORDERED.                                              _____________________________________
  Dated: November 21, 2019                                         GREGORY H. WOODS
                                                                  United States District Judge
  New York, New York




                                                       3
